                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT


AURACLE HOMES, LLC., ET AL.                       :        CIVIL ACTION NO. 3:20-CV-829(VAB)
 Plaintiffs,                                      :
                                                  :
       v.                                         :
                                                  :
NED LAMONT                                        :
 Defendant                                        :        JULY 10, 2020


DEFENDANT’S MEMORANDUM OF LAW IN OPPOSITION TO PLAINTIFFS’
   MOTION FOR EMERGENCY TEMPORORY RESTRAINING ORDER,
 OR, IN THE ALTERNATIVE, ISSUANCE OF A PRELIMINARY INJUCTION

        There is no dispute that Connecticut faces a “dramatic challenge” that is “presented by

COVID-19, a novel and easily transmitted viral disease that has prompted a rapid reorientation

of workplace practices and social life in support of public health.” Fed. Defs. of New York, Inc. v.

Fed. Bureau of Prisons, 954 F.3d 118, 126 (2d Cir. 2020). By the time plaintiffs filed this action

on June 16, 2020, Connecticut had 45,349 persons who had tested positive for COVID-19 and

there were 4,210 confirmed deaths. 1 The U.S. Constitution gives the states the primary authority

to respond to pandemics, and Defendant Governor Lamont has used that authority to issue a

series of Executive Orders that are intended to protect the people of Connecticut from this novel

and deadly disease.

        The plaintiffs ask this Court to temporarily restrain or preliminarily enjoin some of those

Executive Orders. A preliminary injunction is an extraordinary and drastic remedy. The

plaintiffs fail to meet their burden for a temporary restraining order and preliminary injunction

both by failing to adequately brief the issues and on the merits. This Court also does not have


1
 https://portal.ct.gov/Office-of-the-Governor/News/Press-Releases/2020/06-2020/Governor-Lamont-Coronavirus-
Update-June-16. (A-1)(For the Court’s convenience, the defendant has provided an Appendix with a material of
which this Court may properly take judicial notice with this Memorandum).


                                                      1
jurisdiction over the plaintiff’s Ultra Vires claim because prospective injunctive relief cannot be

obtained against Governor Lamont in his individual capacity, and any claim in his official

capacity is an issue of state law and barred by the Eleventh Amendment. This Court should deny

plaintiffs’ Motion in its entirety.

               FACTUAL BACKGROUND AND PLAINTIFFS’ ALLEGATIONS

I.        Factual Background

          “In late 2019, a new coronavirus emerged named severe acute respiratory syndrome

coronavirus 2 (SARS-CoV-2). This virus causes coronavirus disease 2019 (COVID-19), a respiratory

illness that can cause serious health problems, including death. SARS-CoV-2 is highly contagious; it

appears to spread from person to person through respiratory droplets produced when an infectious

person coughs, sneezes, or talks, and the virus can be spread by presymptomatic, or even

asymptomatic, individuals. A global pandemic ensued, and the virus and COVID-19 reached the

United States in early 2020. On March 13, 2020, the President declared a national emergency

concerning COVID-19.” Rural Community Workers All. v. Smithfield Foods, Inc., 2020 WL

2145350, at *1 (W.D. Mo. May 5, 2020).

          “To reduce the spread of COVID-19, government officials around the world ordered all

‘non-essential’ businesses closed, and instructed their constitutes to shelter in place, so that

medical professionals and other first responders could try to stem the exponential wave of

infections that reached catastrophic levels by mid-March.” Elmsford Apt. Ass. V. Cuomo, 2020

WL 3498456, at *2 (SDNY June 29, 2020)(“Elmsford”). The New York metropolitan area,

which includes Connecticut and New Jersey, became the epicenter of the U.S. public health

crisis.

          On March 10, 2020, Governor Lamont declared a Public Health Emergency and Civil

Preparedness Emergency pursuant to Conn. Gen. Stat. 19a-131a and 28-9. Amended Complaint,



                                                  2
Exhibit A. On March 19, 2020, Governor Lamont issued EO 7G, Subsection 2, which suspended

non-critical court operations and associated requirements. Amended Complaint, Exhibit B. On

March 20, 2020, Governor Lamont issued EO 7H, ordering all non-essential businesses to either

close or work from home. 2 As a result of the Governor’s Executive Orders, the State of

Connecticut’s unemployment went from 3.8% in February to an estimated 19% in May. 3

        On March 27, 2020, the President of the United States signed the Coronavirus Aid, Relief

and Economic Security Act (CARES). “This act allocates approximately $2.2 trillion toward

mitigating the negative economic, health, and safety impacts of the pandemic. Under the act,

funds will be distributed to individuals, families, businesses, public assistance programs,

American Indian tribes, and state and local governments.” 4 Title IV of the CARES Act includes

mortgage forbearance and renter’s protection, a foreclosure moratorium and eviction protection.

        Specifically, 15 U.S.C. § 9056(b) permits homeowners with a “federally backed

mortgage loan” to seek a 180-day forbearance on their loan, which may be extended for up to an

additional 180-days at the request of the borrower. Section 9056(c) also placed a 60-day

foreclosure moratorium on servicers of federally backed mortgage loans beginning on March 18,

2020.    On June 17, 2020, FHA extended the foreclosure and eviction moratorium on its loans

until August 31, 2020. 5

        Section 9057 provides similar protections for “a multifamily borrower with a federally

backed multifamily mortgage loan experiencing a financial hardship due, directly or indirectly,


2 https://portal.ct.gov/-/media/Office-of-the-Governor/Executive-Orders/Lamont-Executive-Orders/Executive-
Order-No-7H.pdf. (A-5).
3 www.ctdol.state.ct.us/communic/2020-4/march2020laborsit.pdf (A-9) and
http://www.ctdol.state.ct.us/communic/2020-6/laborsitmay2020.pdf (The Department of Labor notes that the Bureau
of Labor Statistics Local Are Unemployment Statistics program severely underestimated at 9.4% and the CT DOL
Office of Research estimates CT unemployment for the same time period to by in the 19% range.)(A-15).
4 http://www.loc.gov/law/foreign-news/article/united-states-president-signs-cares-act-in-response-to-coronavirus-
pandemic/. (A-21).
5 https://www.hud.gov/press/press_releases_media_advisories/HUD_No_20_081. (A-22).


                                                       3
to the COVID-19 emergency.” 15 U.S.C. § 9057(a). Those borrowers can request a forbearance

of up to 90 days. 15 U.S.C. § 9057(c). Multifamily borrowers that received a forbearance are

prohibited from evicting, initiating an eviction, or issuing a notice to vacate to a tenant living on

that property for nonpayment of rent during the period of the forbearance. 15 U.S.C. §

9057(d)&(e).

        The CARES Act also provides that tenants living in federally backed housing may not be

served with an eviction notice, i.e., a notice to quit, until July 25, 2020, and must be given 30

days after the issuance of an eviction notice to vacate the property. 15 U.S.C. § 9508(c). These

tenants also may not have an eviction action for nonpayment of rent be initiated against them

until July 25, 2020.     At the same time tenants who are not eligible for publicly funded housing

were required to pay rent or face eviction proceedings. 6

        On March 31, 2020, Governor Lamont announced that his administration had reached an

agreement with over 50 credit unions and banks in Connecticut offering up to 90 days mortgage-

payment forbearance, with no late fee accruing and no new foreclosure sales or evictions for 90

days. 7 On June 4, 2020, the agreement with most banks and credit unions was extended to July

30, 2020. 8

        On April 10, 2020, Governor Lamont issued EO 7X, Subsection 1, which protected

residential renters impacted by COVID-19 by providing that landlords of dwelling units or their

legal representatives could not deliver a notice to quit or serve or return a summary process

action, except for serious nuisance; gave renters a 60 day grace period for April and May rent

and allowed renters, who had paid more than one month security deposit, to use any deposit for


6 https://ctmirror.org/2020/04/03/homeowners-get-90-day-pass-on-mortgage-bills-renters-still-owe-rent/. (A-24).
7 https://portal.ct.gov/Office-of-the-Governor/News/Press-Releases/2020/03-2020/Governor-Lamont-Announces-
Mortgage-Payment-Relief-During-COVID19-Crisis. (A-35).
8 https://portal.ct.gov/Office-of-the-Governor/News/Press-Releases/2020/06-2020/Governor-Lamont-Coronavirus-
Update-June-4. (A-40).


                                                       4
more than one month to pay rent due in April, May or June 2020. Amended Complaint, Exhibit

C. Although EO 7X to some extent mirrors the protections afforded under the CARES Act, it is

broader in scope as it applies to all Connecticut renters, not just those living in federally backed

housing.

           As the Commissioner of the Department of Public Health recently explained: 9

                    When people lose their housing, they may be forced to resort to living
           in doubled-up situations or to enter homeless shelters. Science is clear that
           denser housing conditions and less ability to socially distance mean a greater
           risk to these individuals and families, and to their communities, of catching and
           spreading the COVID virus. Helping Connecticut residents stay housed is an
           important part of our public health response.

 In fact, the State is working to place 1,800 homeless in apartments by this Fall. 10
        On June 29, 2020, Governor Lamont issued a press release announcing assistance for

renters, homeowners and residential landlords impacted by Covid-19 Emergency. 11 Governor

Lamont’s June 29, 2020 press release indicates that the State will provide emergency assistance

to renters, homeowners and residential landlords impacted by COVID-19, including $10 million

dollars for rental assistance which will provide payments to landlords, and $5 million dollars for

eviction prevention to help renters who were in the process of being evicted prior to the

declaration of the COVID-19 public health emergency. Executive Order 7DDD extended the

suspension of service for notices to quit and to serve or return a summary process action, except

for nonpayment of rent due on or prior to February 29, 2020 or for serious nuisance, until August

22, 2020. Amended Complaint, Exhibit D. EO 7DDD also extended the use of security deposits

in excess of one month’s rent to apply to rent due in April, May, June, July or August 2020. Id.



9
  https://portal.ct.gov/Office-of-the-Governor/News/Press-Releases/2020/06-2020/Governor-
Lamont-Announces-Assistance-for-Renters-Homeowners-and-Residential-Landlords. (A-45).
10
   https://www.courant.com/coronavirus/hc-news-coronavirus-helping-ct-homeless-20200626-
562luyw76ff6bowg7k6btwzmsm-story.html. (A-48).
11
   See footnote 9.


                                                      5
        The State of Connecticut, Judicial Branch has also taken steps to prevent evictions. The

chief Administrative Judge for Civil Matters suspended all evictions until August 1, 2020. On

March 19, 2020, the Chief Administrative Judge for Civil Matters ordered that there “shall be an

immediate stay of all issued executions on evictions and ejectments though May 1, 2020. The

judicial branch later extended that stay through August 1, 2020. 12 Regardless of the Governor’s

Executive Orders, no evictions would have been proceeding until at least August 1, 2020,

because of Judicial Branch Orders.

        On March 24, 2020, the Judicial Branch, Rules Committee 13 suspended Conn. Prac. Bk.

§ 17-30(a) and (b) which allow a landlord to file a Default and Judgment for Failure to Appear, a

step in getting a judgment of possession. The Committee in listing rules that were suspended

stated they did not want this rule enforced against tenants right now.

        17-30 (a) and (b). –Summary Process; Default and Judgment for Failure To Appear or
        Plead Subsection (a) requires summary process defendants to appear within two days of
        the return day or be subject to being defaulted for failure to appear. Under subsection (b),
        if the defendant fails to plead within two days of return date, the plaintiff can file a
        motion for judgment and if no responsive pleading is filed within three days of the
        motion, the judicial authority shall enter judgment of possession. Clearly, we don’t want
        these provisions to be enforced against tenants right now.

Even without the Governor’s Executive Orders, the plaintiffs would not be able to move forward

with any issued executions or evictions to evict their tenants until at least August 1, 2020 and

currently have no ability to have a judgment on default for failure to appear granted.

II.     Plaintiffs’ Allegations

        The plaintiffs are all LLCs in the State of Connecticut. The plaintiffs filed a five count

Complaint regarding Executive Orders 7G and 7X issued by Governor Lamont, which suspended

notice to quit and service of summary process for landlords of a residential dwelling, gave

12
   https://jud.ct.gov/HomePDFs/execution_61.pdf and https://jud.ct.gov/HomePDFs/ExecutionStayAug1.pdf. (A-
55)
13
   https://www.jud.ct.gov/Committees/rules/Appendix_A.pdf. (A-56).


                                                     6
tenants a 60 day grace period to file April rent; a 60 day grace period to file May rent, upon

written request due to loss in revenue or increase in expenses due to DOVID-19; and the ability

to use any amount over one month’s security deposits to pay April, May or June rent. Compl.,

ECF No. 1 (June 16, 2020). On June 30, 2020, the Plaintiffs’ filed an Amended Complaint,

regarding Executive Order 7DDD(A-58), which extended protections for residential renters

affected by COVID-19. Am. Compl., ECF No. 23 (June 30, 2020).

       The Plaintiffs’ Amended Complaint Counts are as follows: Count 1 claims a violation of

the Equal Protection Clause on the grounds that “the rights of landlords of commercial properties

are undistributed.” Am. Compl., ¶¶ 41-48. Count 2 claims a Contract Cause violation claiming

EX 7X interferes with their leases and agreements entered prior to the EO. Am. Compl., ¶¶ 49-

57. Count 3 claims a violation of the plaintiff’s right to Due Process claiming they have been

deprived of liberty and property without due process of law. Am. Compl., ¶¶ 58-63. Count 4

claims a Taking Clause violation calming the EO 7X the plaintiffs’ have at least temporarily lost

all economically beneficial use of their real and personal property. Am. Compl., ¶¶ 64-77.

Count 5 claims the Governor did not have the legal authority to issue EO 7G or 7X and claims

his actions were ultra vires conduct. Am. Compl., ¶¶ 78-90. The first four counts are against

Governor Ned Lamont in his official capacity and the last count is against Ned Lamont in his

individual capacity. Am. Compl., ¶ 89.

       The issue before this court is Plaintiffs’ Emergency Motion for Temporary Restraining

Order, or in the Alternative, Issuance of a Preliminary Injunction, ECF No. 2 (June 16,

2020)(“TRO”). The Plaintiffs ask the court to enjoin the enforcement of the challenged sections

of Executive Orders 7G, 7X (and 7DDD). Id. Memorandum of Law In Support of Plaintiffs’

Motion for Emergency Temporary Restraining Order, or, In The Alternative, Issuance of A




                                                 7
Preliminary Injunction. ECF No. 3 (June 16, 2020)(“MIS”). The Plaintiffs are seeking a TRO

on all counts, except the Equal Protection Clause claim. MIS, n. 4, p. 37.

           The plaintiffs have provided Declarations that were signed on June 15 or 16, 2020,

outlining their specific claim. The plaintiffs’ claims fall into three buckets. The first bucket is

tenants who have used their security deposits, in excess of one month’s rent, to pay their rent for

April, May, or June. Auracle Homes, LLC., and Orange Capital, LLC., state they have written

lease agreement that require a security deposit equivalent of two months’ rent, and the tenant

requested that a portion of their security deposit be used to pay rent. ECF Nos. 3-4 and 3-6.

The second bucket is tenants who have not paid one or more months’ rent since March 1, 2020.

Buckley Farms, LLC., BD Property Holdings LLC., and East Main Street Meriden, LLC., state

that they have oral or written lease agreements with a tenant requiring the payment of rent and

providing for penalties if the tenants failed to pay the rent on time and the tenants have failed to

pay rent after March 1, 2020 for one or more months. ECF Nos. 3-5, 3-7 and 3-8. BD Property

Holdings LLC., also claims that the plaintiff failed to pay rent on time for May 2020. ECF No.

3-8. The third bucket is tenants who had not paid their rent prior to February 29, 2020 14. 216

East Main Street Meriden, LLC., and Haberfeld Enterprises, LLC., state they have written lease

agreement requiring the payment of rent and the tenants failed to pay the rent for rent due prior

to February 29, 2020.

                                                   ARGUMENT

           The Tenth Amendment of the U. S. Constitution reserves “police powers” to the states.

National Federation of Independent Business v. Sebelius, 567 U.S. 519, 535-36 (2012). Police

powers include the “authority to provide for the public health, safety, and morals….” Barnes v.

Glen Theatre, Inc., 501 U.S. 560, 569 (1991). Accord, South Bay U. Pentecostal Church v.

14
     Executive Order 7DDD allows the plaintiffs to move forward with evictions for claims in the third bucket.


                                                           8
Newsom, 140 S. Ct. 1613, 1613-4 (2020) (Roberts, C.J. concurring) (state officials must have

broad latitude to protect safety and health of people; federal judiciary “lacks the background,

competence, and expertise to assess public health and is not accountable to the people”). Thus,

the states have the primary authority to respond to pandemics, and Governor Lamont has used

that authority to declare a public health emergency and issue a series of Executive Orders that are

intended to protect the people of Connecticut from this novel and deadly disease. 15

         Plaintiffs ask this Court to temporarily enjoin some of those Orders. Plaintiffs have a

heavy burden to establish their factual and legal right to such relief. Plaintiffs come nowhere

near meeting their burden. Plaintiffs’ legal arguments are ill-founded, speculative and

conclusory. The plaintiffs also fail to meet the standard for a TRO for any of their Constitutional

claims. The plaintiffs’ Ultra Vires claim against the governor in his official capacity is barred by

the Eleventh and plaintiffs’ TRO is not available against him in his individual capacity. This

Court should deny plaintiffs’ TRO in its entirety.

I.      THE ELEVENTH AMENDMENT DEPRIVES THE COURT OF JURISDICTON
         OF PLAINTIFFS’ ULTRA VIRUS CLAIM

         In Count Five of the Complaint, the plaintiffs assert an individual capacity claim against

the Governor. Specifically, they allege that the Governor acted ultra viresly when he issued the


15
  The Governor declared a public health emergency consistent with his authority set out in Conn. Gen. Stat. sec.
19a-131a and Conn. Gen. Stat. sec. 28-9.

Conn. Gen. Stat. sec. 19a-131a(a) states in part: “In the event of a statewide or regional public health emergency, the
Governor shall make a good faith effort to inform the legislative leaders specified in subsection (b) of this section
before declaring that the emergency exists and may do any of the following:….”

Conn. Gen. Stat. sec. 28-9(b)(1) states in part: “Following the Governor’s proclamation of a civil preparedness
emergency pursuant to subsection (a) of this section or declaration of a public health emergency pursuant to section
19a-131a, the Governor may modify or suspend in whole or in part, by order as hereinafter provided, any statute,
regulation or requirement or part thereof whenever the Governor finds such statute, regulation or requirement, or
part thereof, is in conflict with the efficient and expeditious execution of civil preparedness functions or the
protection of the public health….”



                                                          9
Executive Orders at issue because the Orders (1) do not comply with the requirements of Conn.

Gen. Stat. §§ 19a-131a and 28-9; and (2) violate the plaintiffs’ constitutional rights. MIS, pp. 34-

35. The plaintiffs do not appear to be seeking a preliminary injunction with respect to Count

Five, nor could they, as it is an individual capacity claim. Equitable relief is not available against

a state official in his individual capacity. See, e.g., Thurmand v. Univ. of Connecticut, 2019 WL

369279, at *3–4 (D. Conn. Jan. 30, 2019) (citing cases, including Frank v. Relin, 1 F.3d 1317,

1327 (2d Cir. 1993)); Kuck v. Danaher, 822 F. Supp. 2d 109, 143 (D. Conn. 2011) (“Plaintiffs

cannot obtain prospective injunctive relief from the Defendants sued in their individual

capacities as such Defendants would not have the authority to provide such relief in their

individual capacities.”).

        The plaintiffs, however, do argue that, because the Orders are ultra vires, they may

pursue prospective relief against the Governor in his official capacity. MIS, p. 35. To the extent

The plaintiffs are seeking prospective equitable relief against the Governor in his official

capacity to ensure he complies with the United States Constitution going forward, this is a

correct statement of the law. See, e.g., In re Deposit Ins. Agency, 482 F.3d 612, 618 (2d Cir.

2007) (“A plaintiff may avoid the Eleventh Amendment bar to suit and proceed against

individual state officers, as opposed to the state, in their official capacities, provided that his

complaint (a) ‘alleges an ongoing violation of federal law’ and (b) ‘seeks relief properly

characterized as prospective.’”) (quoting Verizon Maryland, Inc. v. Pub. Serv. Comm'n of

Maryland, 535 U.S. 635, 645 (2002)); Bonilla v. Semple, 2016 WL 4582038, at *3 (D. Conn.

Sept. 1, 2016)(citing Ex parte Young, 209 U.S. 123 (1908)).

        However, to the extent the plaintiffs claim that the Governor could not issue the Orders

pursuant to Conn. Gen. Stat. §§ 19a-131a and 28-9, the Eleventh Amendment would prohibit any




                                                   10
equitable relief based upon this argument. The Supreme Court has long held that the Eleventh

Amendment bars claims where “a plaintiff alleges that a state official has violated state law.”

Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 106 (1984) (emphasis in original); see

also Raygor v. Regents of Univ. of Minnesota, 534 U.S. 533, 541–42 (2002) (holding that the

supplemental jurisdiction statute does not “authorize district courts to exercise jurisdiction over

claims against nonconsenting States”). It is well-established that “a federal court may not sit in

judgment of whether a State or a State official has complied with its own law.” Dennehy v. Soto,

2018 WL 4936003, at *2 (D. Conn. Oct. 11, 2018) (citing Pennhurst, 465 U.S. at 106). As the

Supreme Court explained, “it is difficult to think of a greater intrusion on state sovereignty than

when a federal court instructs state officials on how to conform their conduct to state law.”

Pennhurst, 465 U.S. at 106.

II.    STANDARD OF REVIEW FOR TEMPORARY RESTRAINING ORDER

       A preliminary injunction “is an extraordinary and drastic remedy.” Moore v. Consol.

Edison Co. of N.Y., Inc., 409 F.3d 506, 510 (2d Cir. 2005). It is “never awarded as of right,”

Winter v. Natural Resources Defense Council, Inc., 555 U.S. 7, 24 (2008), or “as a routine

matter.” JSG Trading Corp. v. Tray-Wrap, Inc., 917 F.2d 75, 80 (2d Cir. 1990). Injunctive relief

is used where “the legal rights [of the plaintiff] at issue are ‘indisputably clear’ and even then,

‘sparingly and only in the most critical and exigent circumstances.’” South Bay U. Pentecostal

Church, 1613 S. Ct. at 1613 (Roberts, C.J.) (concurring) (addressing a restriction on religious

gatherings, similar to Connecticut’s, opined that “[t]he notion that it is ‘undisputably clear’ that

the Governor’s limitations are unconstitutional seems quite improbable).

       The standard for granting a preliminary injunction, which is the same standard for

granting a temporary restraining order, is strict. Amato v. Elicker, et al., 2020 WL 2542788, at

*3, (D.Conn. May 19, 2020).


                                                  11
       “A plaintiff seeking a preliminary injunction must establish that he is likely to
       succeed on the merits, that he is likely to suffer irreparable harm in the
       absence of preliminary relief, that the balance of equities tips in his favor, and
       that an injunction is in the public interest.” Trump v. Deutsche Bank AG, 943
       F.3d 627, 640 (2d Cir.), cert. granted, ––– U.S. ––––, 140 S. Ct. 660, 205
       L.Ed.2d 418 (2019) (quoting Winter v. Natural Resources Defense Council,
       Inc., 555 U.S. 7, 20, 129 S.Ct. 365, 172 L.Ed.2d 249 (2008)).

Jones v. Wolf, 2020 WL 1643857, at *2 (W.D.N.Y. Apr. 2, 2020).

       “Plaintiffs must show a likelihood of success on the merits – as opposed to the lesser

showing of ‘sufficiently serious questions going to the merits to make them fair grounds for

litigation’ – because they are challenging governmental action taken in the public interest under a

statute.” Amato, 2020 WL 2542788 at *3 (quoting Otoe-Missouri Tribe of Indians v. N.Y. State

Dept. of Fin. Services, 769 F. 3d 105, 110 (2d Cir. 2014)). In addition, “plaintiffs must show a

‘clear’ or ‘substantial’ likelihood of success on the merits – as opposed to just a likelihood of

success on the merits – because the relief they seek would suspend existing orders and thus

change the status quo, making the injunction they seek a ‘mandatory injunction’ rather than just a

‘prohibitory injunction.’” Id. (emphasis added; citing North American Soccer League, LLC v.

United States Fed’n Inc., 883 F.3d 32, 37 (2d Cir. 2018)). This heightened standard also applies

when “the injunction being sought will provide the movant with substantially all the relief sought

and that relief cannot be undone even if the defendant prevails at a trial on the merits.” Yang v.

Kosinski, 960 F.3d 119, 127–28 (2d Cir. 2020) (internal quotation marks omitted). The plaintiffs

acknowledge that they must demonstrate a likelihood of success on the merits but fail to

recognize their heightened burden of showing a “clear or substantial” likelihood of success on

the merits because they are seeking a mandatory injunction. See MIS, p. 12. “The final two

factors – the balance of the equities and the public interest – merge when, as in this case, the




                                                 12
Government is the opposing party.” Amato, 2020 WL 2542788 at *3 (citing Nken v. Holder, 556

U.S. 418, 435 (2009)).

        The public interest pervades all aspects of the analysis. “Whenever a request for a

preliminary injunction implicates public interests, a court should give some consideration to the

balance of such interests in deciding whether a plaintiff's threatened irreparable injury and

probability of success on the merits warrants injunctive relief.” Brody v. Vill. of Port Chester,

261 F.3d 288, 290 (2d Cir. 2001). “Otherwise a claim that appears meritorious at a preliminary

stage but is ultimately determined to be unsuccessful will have precipitated court action that

might needlessly have injured the public interest.” Id.

III.    PLAINTIFFS CANNOT DEMONTRATE A CLEAR OR SUBSTANTIAL
        LIKELIHOOD OF SUCCESS ON THE MERITS UNDER JACOBSON.

        The Supreme Court’s decision in Jacobson v. Commonwealth of Mass, 197 U.S. 11

(1905) precludes plaintiffs from showing a clear likelihood of success on the merits of any of

their claims. The Supreme Court recognized well over a century ago that “[t]he safety and health

of the people of” a state “are, in the first instance, for that [state] to guard and protect.” Id. at 38.

“They are matters that do not ordinarily concern the national government.” Id. Rather, “they

depend, primarily, upon such action as the state, in its wisdom, may take.” Id.

        Jacobson is the seminal case in the area of state disease response and there is no dispute

that it remains good law. See, e.g., South Bay U. Pentecostal Church, South Bay U. Pentecostal

Church, 1613 S. Ct. at 1613 (Roberts, C.J., concurring); Phillips v. City of New York, 775 F.3d

538, 542-43 (2d Cir. 2015); Amato, 2020 WL 2542788, at *7; In re Abbott, et al., 954 F.3d 772,

785 (5th Cir. 2020); Antietam Battlefield KOA, et al. v. Hogan et al., 2020 WL 2556496, at *1

(D. Md. 2020) (appeal filed 4th Cir. May 22, 2020); Henry, 2020 WL 2479447 *at 8; Open Our

Oregon, et al. v. Brown, et al., 2020 WL 2542861, at *2 (D. Oregon 2020) (citing numerous



                                                   13
cases relying on Jacobson). Jacobson held that local officials – acting pursuant to authority from

the state – could criminally charge an individual for refusing a smallpox vaccination. 197 U.S.

11. The Court explained;

       Real liberty for all could not exist under the operation of a principle which
       recognizes the right of each individual person to use his own, whether in
       respect of his person or his property, regardless of the injury that may be done
       to others. This court has more than once recognized it as a fundamental
       principle that persons and property are subjected to all kinds of restraints and
       burdens in order to secure the general comfort, health, and prosperity of the
       state; of the perfect right of the legislature to do which no question ever was…
       The possession and enjoyment of all rights are subject to such reasonable
       conditions as may be deemed by the governing authority of the country
       essential to the safety, health, peace, good order, and morals of the
       community. Even liberty itself, the greatest of all rights, is not unrestricted
       license to act according to one's own will. It is only freedom from restraint
       under conditions essential to the equal enjoyment of the same right by others.
       It is, then, liberty regulated by law.

Jacobson, 197 U.S. at 26 (citations omitted). The court explained that judicial review over a

matter affecting general welfare can only occur “if a statute purporting to have been enacted to

protect the public health, the public morals, or the public safety, has no real or substantial

relation to those objects, or is, beyond all question, a plain, palpable invasion of rights secured by

the fundamental law.” Id. at 31.

       Jacobson established that a federal court can intervene as to a state’s infectious disease

response only in extreme cases, i.e., if the state’s exercise of its primary police powers is

“arbitrary, [or] unreasonable,” or “go[es] so far beyond what was reasonably required for the

safety of the public, as to authorize or compel the courts to interfere for the protection of such

persons.” Id. at 28, 38. “Jacobson requires that courts refrain from second-guessing state

governments’ response unless there is ‘no real or substantial relation’ between the actions and

the public health and safety or the action is beyond all question, a plain, palpable invasion of

rights.” Amato v. Elicker, et al., 2020 WL 2542788, at *10 (D.Conn. May 19, 2020).



                                                 14
           “Jacobson instructs that all constitutional rights may be reasonably restricted to combat a

public health emergency.” In re Abbott, 954 F.3d at 786 (emphasis in original) (right to abortion

had to give way to COVID-19 order). Jacobson explicitly applied its analysis to a plaintiff’s

liberty interest, even though it recognized it as the “greatest of all rights.” Jacobson, 197 U.S. at

26 (quotation marks omitted). Jacobson has also been looked to in the First Amendment

religious liberty area. South Bay U. Pentecostal Church South Bay U. Pentecostal Church, 1613

S. Ct. at 1613 (Roberts, C.J., concurring); see also Prince v. Mass., 321 U.S. 158, 166-67 and

n.12 (1944) (free exercise and parental rights). The Antietam court applied Jacobson when

addressing claims based on the First Amendment Free Exercise clause, Right of Association,

Right To Assemble, Speech, and Commerce Clause. Antietam, 2020 WL 2556496. Amato

applied Jacobson to a business claim. 2020 WL 2542788.

            The Governor's Orders prevent individuals from being evicted, becoming homeless

 and having to live in shelters, or having to double up on housing situations. Both outcomes

 are in direct contradiction to the health expert’s advice to shelter in place and social distance.

 As the Commissioner of the Department of Public Health recently explained:

                     When people lose their housing, they may be forced to resort to living
            in doubled-up situations or to enter homeless shelters. Science is clear that
            denser housing conditions and less ability to socially distance mean a greater
            risk to these individuals and families, and to their communities, of catching and
            spreading the COVID virus. Helping Connecticut residents stay housed is an
            important part of our public health response.

The Governor's Orders clearly have a "real or substantial" relation to the public health crisis that

has gripped our state and nation, and are not "beyond all question, a plain, palpable invasion of

rights."




                                                   15
IV.     PLAINTIFFS DO NOT HAVE A LIKELIHOOD OF SUCCESS ON THEIR
        CONSTITUTIONAL CLAIMS

      A. GOVERNOR LAMONT’S EXECUTIVE ORDERS DO NOT VIOLATE THE
         TAKINGS CLAUSE

        Count 4 of Plaintiffs Amended Complaint alleges a Takings Clause violation. As was

explained above, in order to obtain a mandatory injunction, Plaintiffs must demonstrate, inter

alia, a “clear or substantial likelihood of success on the merits.” N. Am. Soccer League, LLC v.

United States Soccer Fed'n, Inc., 883 F.3d 32, 37 (2d Cir. 2018) (internal quotation marks

omitted). With respect to their taking claim, there are several reasons why Plaintiffs cannot

satisfy this “heightened legal standard.” See id.

        i.     No Grounds for An Injunction

        First, as a threshold matter, the Supreme Court recently reaffirmed that “[a]s long as an

adequate provision for obtaining just compensation exists, there is no basis to enjoin the

government's action effecting a taking.” Knick v. Twp. of Scott, Pennsylvania, 139 S. Ct. 2162,

2176 (2019); Ruckelshaus v. Monsanto Co., 467 U.S. 986, 1016 (1984) (“Equitable relief is not

available to enjoin an alleged taking of private property for a public use, duly authorized by law,

when a suit for compensation can be brought against the sovereign subsequent to the taking.”);

Stop the Beach Renourishment, Inc. v. Fla. Dep't of Envtl. Prot., 560 U.S. 702, 741 (2010)

(Kennedy, J. and Sotomayor, J., concurring) (“It makes perfect sense that the remedy for a

Takings Clause violation is only damages, as the Clause ‘does not proscribe the taking of

property; it proscribes taking without just compensation.”) (quoting Williamson County Regional

Planning Comm'n v. Hamilton Bank of Johnson City, 473 U.S. 172, 194 (1985)).

        It is well established that a party may bring a taking action against the State of

Connecticut in state court. See, e.g., A. Gallo & Co. v. Comm'r of Envtl. Prot., 309 Conn. 810

(2013); Tamm v. Burns, 222 Conn. 280 (1992). To be clear, as will be explained below, the


                                                 16
Executive Orders at issue have not resulted in a taking of the plaintiffs’ property. However, that

is a merits question; it does not go to the availability of the remedy. “As long as just

compensation remedies are available . . . injunctive relief will be foreclosed. Knick, 139 S. Ct. at

2179.

        ii.    The Plaintiffs Taking Clause Claim Does Not Have A Clear Or Substantial
               Likelihood of Success

        “The Takings Clause of the Fifth Amendment provides that no ‘private property shall be

taken for public use, without just compensation.’ U.S. Const. amend. V. The clause applies to the

states through the Fourteenth Amendment. See Kelo v. New London, 545 U.S. 469, 125 S.Ct.

2655, 2658 n. 1 (2005).” Buffalo Teachers Fed'n v. Tobe, 464 F.3d 362, 373–74 (2d Cir. 2006).

“The Supreme Court has recognized two branches of Taking Clause cases: physical takings and

regulatory takings.” 1256 Hertel Ave. Associates, LLC v. Calloway, 761 F.3d 252, 263 (2d Cir.

2014.) Physical takings (or physical invasion or appropriation cases) occur when the

government physically takes possession of an interest in property for some public purpose.

Tahoe–Sierra Pres. Council v. Tahoe Reg'l Planning Agency, 535 U.S. 302, 321. A regulatory

taking occurs when a governmental regulation of private property goes too far and is tantamount

to a direct appropriate or ouster. 1256 Hertel Ave., Assocs., 761 F.3d. at 263 (quoting Lingle v.

Chevron U.S.A., Inc, 544 U.S. 528, 537 (2005).

        The plaintiffs allege a physical taking claiming that “[b]y prohibiting the Plaintiffs from

asserting their contractual right and statutory rights, the Orders effectively create an actual, state-

sponsored occupancy of the Plaintiffs’ properties.” MIS, p. 27. The plaintiffs also claim a

regulatory taking in that the Governor’s Order “force the Plaintiffs and landlords like them to

suffer the public burden of airing rent for the state’s non-paying tenants by surrendering the




                                                  17
security of the landlords bargained for in their private contracts.” MIS, p. 27. The plaintiffs’

physical and regulatory takings claims are not supported by law.

       iii.    Failure to Plead

       The plaintiffs’ physical and regulatory taking claim contains no argument or legal

analysis to support their taking claims. The plaintiffs cite to the general principle of a physical

taking claim and a regulatory taking claim but provide no law in a comparable context to support

their claims, and then make a conclusory allegation that a violation has occurred. See MIS, pp.

26-27. It is the plaintiffs’ burden to prove that they are entitled to a TRO. By not making any

specific legal argument in a comparable context to their claims, plaintiffs have waived any

reliance on a Takings Clause as a basis for injunctive relief. Cf. Williamson v. Psychiatric Sec.

Review Bd., 2014 WL 3956692, at *8 (D. Conn. Aug. 13, 2014) (denying a motion for

preliminary injunction because inter alia the movants did not “cite not a single case” in a

comparable context supporting their claims).

       iv.     The Executive Orders Do Not Cause A Physical Taking

       The plaintiffs fail to meet the legal standard for a physical taking claim. “The

government effects a physical taking only where it requires the landowner to submit to the

physical occupation of his land.” Yee v. City of Escondido, Cal., 503 U.S. 519, 527 (1992);

Burnette v. Carothers, 1998 WL 136177, at *4 (D. Conn. Mar. 11, 1998). “Government action

that does not entail a physical occupation, but merely affects the use and value of private

property, does not result in a physical taking of property.” Elmsford, 2020 WL 3498456 at * 7.

       Governor Lamont’s Executive Orders do not entail physical occupation of plaintiffs’

property and plaintiffs provide no argument to the contrary. In Elmsford, 2020 WL 3498456 * at

7-8, the Southern District Court of New York addressed Governor Cuomo’s Executive Order




                                                 18
202.28 that temporally allowed tenants to apply their security deposit to rents due and owing and

temporally prohibited landlords form initiating evictions proceedings against tenants who were

facing financial hardship due to the pandemic. The court found that there was no physical taking.

The court noted that the tenants are still responsible for rent and the landlords will regain their

ability to evict tenants once the EO expires. Id, *8. “Since EO 202.28 is temporary on its face,

and does not disturb the landlords’ ability to vindicate their property rights, the Order is one

more example of ‘government regulation of the rental relationship [that] does not constitute a

physical taking.’” Id. at *8 (quoting Fed. Home Loan Mtge. Corp. v. N.Y.S. Div. of Hous. &

Cmty. Renewal (“FHMLC”), 83 F.3d 45, 47-48 (2d Cir. 1996) (citing Yee, 503 U.S. at 529)).

Governor Lamont’s Executive Orders do not meet the legal standard for a physical taking.

       v.       The Executive Orders Do Not Constitute A Regulatory Taking

       The plaintiffs fail to meet the legal standard for a regulatory taking. The plaintiffs

regulatory taking claim is that “the Defendant’s Order unquestionable forces the Plaintiffs and

landlords like them to suffer the public burden of paying rent for the state’s non-paying tenants

by surrendering the security the landlords bargained for in their private contracts.” MIS, p. 27.

The plaintiffs’ argument is therefore limited to the use of the security deposit to pay rent as a

regulatory taking.

       A regulatory taking occurs when a governmental regulation of private property goes too

far and is tantamount to a direct appropriation or ouster. “It is well established that states “may

regulate any business . . . in the interest of the public welfare or the public convenience, provided

it is done reasonably.” Greater New Haven Prop. Owners Ass’n v. City of New Haven, 288

Conn. 181, 187 (2008). Economic values that businesses enjoy have long been subject to this

“implied limitation,” and “must yield to the police power” when it is exercised reasonably.




                                                 19
Pennsylvania Coal Co. v. Mahon, 260 U.S. 393, 413 (1922); see Day-Brite Lighting, Inc. v.

Missouri, 342 U.S. 421, 424 (1952). “Mere diminution in the value of property, however

serious, is insufficient to demonstrate a taking.” Concrete Pipe & Products of Cal., v. Constr.

Laborers Pension Trust for S.Cal., 508 U.S. 602, 645 (1993).

       There are two types of regulatory takings, categorical and non-categorical takings.

Huntleigh USA Corp. v. United States, 525 F.3d 1370, 1378 n. 2 (Fed.Cir.2008). “A categorical

taking occurs in “the extraordinary circumstance when no productive or economically beneficial

use of land is permitted.” Tahoe–Sierra Pres. Council, Inc. v. Tahoe Reg'l Planning Agency, 535

U.S. 302, 330 (2002). “’Anything less than a complete elimination of value, or a total loss’ is

a non-categorical taking, which is analyzed under the framework created in Penn Central

Transportation Co. v. New York City, 438 U.S. 104 (1978). Tahoe–Sierra, 535 U.S. at 330, 122

S.Ct. 1465 (internal quotation marks omitted).” Sherman v. Town of Chester, 752 F.3d 554, 564

(2d Cir. 2014). Governor Lamont’s Executive Orders are not a categorical regulatory taking

because they do not create an extraordinary circumstance when no productive or economically

beneficial use of land is permitted.

       For a non-categorical regulatory taking the court weighs “three factors to determine

whether the interference with the property rise to the level of a taking: (1) the economic impact

of the regulation on the claimant; (2) the extent to which the regulation has interfered with

distinct investment-backed expectations; and (3) the character of the governmental action.”

Buffalo Teachers Fed'n v. Tobe, 464 F.3d 362, 375 (2d Cir. 2006)(quoting Connolly v. Pension

Benefit Guar. Corp., 475 U.S. 211, 224-225 (1986)).

       Courts have found an economic impact which would allow a regulatory taking when the

property owner is prevented from making any economic use of his property. Sherman v. Town




                                                20
of Chester, 752 F.3d at 565 (“the Town's actions effectively prevented Sherman from making

any economic use of his property.”) Governor Lamont’s Orders do no prevent the plaintiffs from

making any economic use of their properties. The security deposits belong to the tenants by

statute and as a result, there is no economic impact to the plaintiffs. “Any security deposit paid

by a tenant shall remain the property of such tenant in which the landlord shall have a security

interest.” Conn. Gen. Stat. § 47a-21(c). Even if there were an economic impact, it would not

meet the standard of not being able to make any economic use of the property. Furthermore, the

Orders do not relieve the tenants of their obligation to replenishing their security deposit after the

pandemic.

       The Governor’s Orders do not interfere with distinct investment-backed expectations to

find a regulatory taking. As stated above, the security deposit is the property of the tenant and

allowing tenants to use the excess of first month’s security deposit cannot interfere with a

distinct investment-backed expectation. The Second Circuit has found that rent control laws do

not interfere with distinct investment-backed expectations. “[R]ent stabilization does not

deprive FHLMC of economically viable use of the property. Although FHLMC will not profit as

much as it would under a market-based system, it may still rent apartments and collect the

regulated rents.” Fed. Home Loan Mortg. Corp. v. New York State Div. of Hous. & Cmty.

Renewal, 83 F.3d 45, 48 (2d Cir. 1996). Allowing tenants to use their security deposit, in excess

of one month’s rent, clearly is not as a significant change to the law as rent stabilization laws. If

the government’s control of the amount a landlord can charge for rent does not interfere with an

investment-backed expectations, allowing a tenant to use their own security deposit to pay rent

and to replenish the security deposit after the pandemic, clearly does not interfere with an

investment-backed expectations.




                                                 21
       The plaintiffs also do not have a clear or substantial likelihood of success on regulatory

taking pursuant to the character of the governmental action. “In Penn Central itself, the Court

stated that “[a] ‘taking’ may more readily be found when the interference with property can be

characterized as a physical invasion by government than when interference arises from some

public program adjusting the benefits and burdens of economic life to promote the common

good.” 438 U.S. at 124, 98 S.Ct. 2646 (internal citation omitted).” Sherman v. Town of Chester,

752 F.3d 554 at 566. In Sherman, the court found that there was no public program, instead the

town suffocated the developer with red tape to make sure he never succeeded at developing the

property. Id. Governor Lamont’s Executive Orders are in response to world-wide pandemic.

The plaintiffs acknowledge that “[m]aking it easier for people to stay home during a pandemic is

concededly ‘significant public purpose.’” The Governor’s Orders clearly represent a “public

program adjusting the benefits and burdens of economic life to promote a common good.”

       Governor Lamont’s Executive Orders do not meet the legal standard for a physical or

regulatory taking. As a result, the plaintiffs’ taking claims do not demonstrate a clear and

substantial likelihood of success on the merits and the TRO must be denied.

       Furthermore, the substantial likely hood of success on the merits is even less likely to

succeed based on Jacobson. Federal courts can intervene as to a state’s infectious disease

response only if the state’s exercise of its primary power is “ arbitrary, [or] unreasonable,” or

“go[es] so far beyond what was reasonably required for the safety of the public as to authorize or

compel the courts to interfere for the protection of such persons.” Jacobson, 197 U.S. at 38. The

state’s actions must have “no real or substantial relation to those objects, or [be], beyond all

question, a plain, palpable invasion of rights secured by the” Constitution, even as those rights

are defined in the emergency situation. Id., at 31. The Governor’s Executive Orders are not




                                                 22
“plaint, palpable invasion of rights” secured by the Constitution; Jacobson, Id., at 31; but rather

“reasonably required for the safety of the public.” Id., at 38. Governor Lamont’s Executive

Orders to allow tenants to use their own security deposits to pay rent, so they can stay in their

homes during a pandemic, are not a plain, palpable invasion of rights secured by the

Constitution.

   B. CONTRACT CLAUSE

       The plaintiffs’ contract clause claim is brought pursuant to 42 U.S.C. § 1983. Amended

Complaint, Count 3. The plaintiffs cannot bring a contract clause cause of action pursuant to 42

U.S.C. § 1983. Even if the plaintiffs could bring a claim under 42 U.S.C. § 1983, their claim

does not meet the legal standards for a contract clause violation.

       i.       Contract Clause Claims Cannot Be Brought Under 42 U.S.C. § 1983.

       As with the taking cause of action, Plaintiffs face a threshold issue that prevents them

from establishing a clear or substantial likelihood of success on the merits. The Second Circuit

has noted that “it is not clear that suits for violations of the contract clause may be brought

under section 1983.” Haley v. Pataki, 106 F.3d 478, 482 (2d Cir. 1997). Both the Sixth Circuit

and the Fourth Circuit have concluded that “an alleged Contracts Clause violation cannot give

rise to a cause of action under § 1983.” Kaminski v. Coulter, 865 F.3d 339, 347 (6th Cir. 2017);

Crosby v. City of Gastonia, 635 F.3d 634, 641 (4th Cir. 2011) (“There is little doubt, however,

that Carter [v. Greenhow, 114 U.S. 317 (1885)] stands even today for the proposition that an

attempted § 1983 action alleging state impairment of a private contract will not lie.”). The Ninth

Circuit has reached the opposite conclusion. See S. California Gas Co. v. City of Santa Ana, 336

F.3d 885 (9th Cir. 2003) (per curium). Given that two circuit courts have concluded that United

States Supreme Court precedence precludes a § 1983 claim for a contract clause violation,




                                                 23
plaintiffs cannot argue that they have a “clear” or “substantial” likelihood of prevailing on that

claim. See Federated Mut. Ins. Co. v. Federated Nat'l Holding Co., Inc., No. CV 18-714

(PAM/DTS), 2018 WL 4328882, at *2 (D. Minn. Sept. 11, 2018), vacated on other grounds, 928

F.3d 718 (8th Cir. 2019) (“[W]hile this split of authority gives Respondent a chance to be

successful on this issue, that chance does not rise to a strong showing of a likelihood of

success.”) (internal quotation marks omitted)); Aslam v. Chertoff, 2008 WL 341434, at *1 (E.D.

Va. Feb. 4, 2008)(“The split in authority demonstrates that reasonable jurists can disagree on the

question of jurisdiction and, therefore, that there is some likelihood of success on the merits.”)

(emphasis added).

       ii.     Failure to Plead

       The plaintiffs’ Contract Clause claim contains no argument or legal analysis to support

their claim. The plaintiffs cite to the general principle of a Contract Clause claim but provide no

law in a comparable context to support their claims, and then make a conclusory allegation that a

violation has occurred. See MIS, pp. 20-25. It is the plaintiffs’ burden to prove that they are

entitled to a TRO. By not making any specific legal argument in a comparable context to their

claims, plaintiffs have waived any reliance on a Contract Clause as a basis for injunctive relief.

Cf. Williamson v. Psychiatric Sec. Review Bd., 2014 WL 3956692, at *8 (D. Conn. Aug. 13,

2014) (denying a motion for preliminary injunction because inter alia the movants did not “cite

not a single case” in a comparable context supporting their claims).

       iii.    The Plaintiffs Contract Clause Claim Does Not Have A Clear Or Substantial
               Likelihood of Success

       The plaintiffs’ claim that “[t]he Order directly impairs Plaintiffs’ rights as regard the use

of security deposits tendered by their tenants, by removing the deposit from its agreed purpose,

without the Plaintiffs’ consent.” MIS, p. 22. The plaintiffs also claim that the “eviction



                                                 24
moratorium impairs Plaintiffs’ right – forming the very foundational terms of the contract – to

use the housing court system to enforce the contract terms against those tenants who fail to

timely pay their rent.” Id.

       The Contract Clause does not trump a State’s right to protect the general welfare of its

citizens. The U.S. Supreme Court and the Second Circuit have recognized the inherent police

power of state’s to be paramount to rights under contracts between individuals.

       Our attention turns to this clause, which provides that no state shall pass any law
       “impairing the Obligation of Contracts.” U.S. Const. art. 1, § 10. Although facially
       absolute, the Contracts Clause's prohibition “is not the Draconian provision that its words
       might seem to imply.” Allied Structural Steel Co. v. Spannaus (Spannaus), 438 U.S. 234,
       240, 98 S. Ct. 2716, 57 L.Ed.2d 727 (1978). It does not trump the police power of a state
       to protect the general welfare of its citizens, a power which is “paramount to any rights
       under contracts between individuals.” Id. at 241, 98 S. Ct. 2716; see also W.B. Worthen
       Co. v. Thomas, 292 U.S. 426, 433, 54 S. Ct. 816, 78 L.Ed. 1344 (1934) (“[L]iteralism in
       the construction of the contract clause ... would make it destructive of the public interest
       by depriving the State of its prerogative of self-protection.”). Rather, courts must
       accommodate the Contract Clause with the inherent police power of the state “to
       safeguard the vital interests of its people.” Home Bldg. & Loan Ass'n v. Blaisdell
       (Blaisdell), 290 U.S. 398, 434, 54 S. Ct. 231, 78 L.Ed. 413 (1934); see also Energy
       Reserves Group, Inc. v. Kan. Power & Light Co., 459 U.S. 400, 410, 103 S. Ct. 697, 74
       L.Ed.2d 569 (1983); Sanitation & Recycling Indus., Inc. v. City of New York, 107 F.3d
       985, 992–93 (2d Cir.1997). Thus, state laws that impair an obligation under a contract do
       not necessarily give rise to a viable Contracts Clause claim, see U.S. Trust Co. v. New
       Jersey, 431 U.S. 1, 16, 97 S. Ct. 1505, 52 L.Ed.2d 92 (1977).

Buffalo Teachers Fed'n v. Tobe, 464 F.3d 362, 367–68 (2d Cir. 2006), cert. den. 127 S. Ct. 2133

(2007). “To determine whether a state law violates the Contracts Clause, the Second Circuit

considers ‘three questions to be answered in succession: (1) is the contractual impairment

substantial and, if so, (2) does the law serve a legitimate public purpose such as remedying a

general social or economic problem and, if such purpose is demonstrated, (3) are the means

chosen to accomplish this purpose reasonable and necessary.’” Farmington-Girard, LLC v.

Planning & Zoning Comm'n of City of Hartford, 2019 WL 935500, at *15 (D. Conn. Feb. 26,

2019)(quoting, Buffalo Teachers Fed'n v. Tobe, 464 F.3d 362, 368 (2d Cir. 2006)).



                                                25
       The plaintiffs have failed to allege that they have a contract that is being violated by

Governor Lamont’s Orders 7X and 7DDD that do not allow service of notices to quit or

summary process of evictions by residential landlords until August 22, 2020. The plaintiffs’

Declarations state that they have either an oral or written lease with their tenants and have leases

“requiring the payment of rent and providing for penalties for the tenant failing to pay rent on

time.” See Declarations, Doc. 3-5; Doc. 3-7; and 3-8. The plaintiffs’ have not declared that they

have a contractual right to pursue evictions. They have also not alleged that they cannot bring an

civil action for breach of contract. The plaintiffs’ have failed to allege a contract provision that

was violated as a result or cite to any case that supports an argument that they have a right under

the Contract Clause to bring a statutory eviction. As a result, plaintiffs’ Contract Clause claim

fails as a matter of law. Plaintiffs’ Contract Clause violations also fails on the merits.

       There also has been no substantial impairment of plaintiffs’ contract rights by allowing

tenant to use their security deposits to pay rent to their landlords. Executive Order 7DDD,

supersedes EO 7X, Section 1.d, and allows a tenant, who states that he or she has become full or

partially unemployed or otherwise sustained a significant loss in revenue or an increase in

expenses as a result of COVID-19, to use the portion of their security deposit that is in excess of

one month’s rent to pay rent due in April, May, June, July or August. The security deposit

cannot be restored to an amount that exceeds one month’s rent until the end of the public and

civil preparedness emergency. Allowing a tenant to use their security deposit, in excess of one

month’s rent, is not a substantial impairment of the plaintiff’s contract rights, especially when

plaintiffs may eventually demand that their tenants restore any portion of the security deposit that

was used for rent. The Executive Orders temporarily suspend the eviction process, but they do

not relieve the tenants of having to pay rent.




                                                 26
         The plaintiffs acknowledge that landlord/tenant law is highly regulated in the State of

Connecticut. MIS, p. 18. “Where, as here, the industry has been heavily regulated, and

regulation of contracts is therefore reasonably foreseeable, a party’s ability to prevail on its

Contract Clause challenge is greatly diminished.” Alliance of Auto Mfrs. Inc., v. Currey, 984

F.Supp. 2d 32, 55 (D.Conn. 2013), aff’d 610 F. App’x 10 (2d Cir. 2015), cert. den. 136 S.Ct.

1374 (2016). A landlord cannot charge any amount of security deposit they want, but rather

security deposits are regulated by Conn. Gen. Stat. § 47a-21. The process for evictions is also

governed by Conn. Gen. Stat. § 47a-23, et seq. The legislature can increase or decrease the

amount of security deposits a landlord can require and change the statutory eviction process.

       The court in Elmsford Apt. Ass. V. Cuomo, 2020 WL 3498456 at * 15-16, found that

Governor Cuomo’s Executive Order 202.28 that temporally extended allowing tenants to apply

their security deposit to rents due and owing; and temporally prohibited landlords from initiating

evictions proceedings against tenants who were facing financial hardship due to the pandemic,

until August 20, 2020 was not a substantial impairment to the plaintiffs’ contract rights.

       The Executive Orders serve a legitimate public purpose. The plaintiffs concede that

having people stay at home has a “significant public purpose.” “Making it easier for people to

stay home during a pandemic is concededly a ‘significant public purpose.’ However, choosing

one small segment of society, i.e., landlords of residential properties, to suffer the entire burden

of attempting to remedy this broad societal problem is both unconstitutional and wrong.” MIS, p.

23. To state that only landlords of residential properties are suffering the entire burden to keep

people at home is mind boggling since the Governor shut down all non-essential business, EO

7H, and as a result of this shut-down the unemployment rate in Connecticut went from 3.8% to

19%.




                                                  27
           Governor’s Lamont’s Executive Orders are reasonable and necessary. The plaintiffs state

“[w]hile amending the timing under which a landlord can execute an eviction judgment to

actually remove a tenant from the property may have been a justifiable action to accomplish the

stated government objection, preventing Landlords from serving notice to quit, and from

initiating summary process actions are not. Neither steps remove a tenant from the property.”

MIS, p. 24.

           Conn. Gen. Stat. § 47a-23 provides the process for a landlord to issue a Notice to Quit.

Conn. Gen. Stat. § 47a-23(b) provides that the notice shall be in writing and with substantially,

the following form: “I . . hereby give notice that you are to quit possession or occupancy of the

(apartment) on or before (here insert the date) for the following reasons. . .” The purpose of the

Notice to Quit is to have the tenant leave the premises without an eviction. “If, at the expiration

of the three days prescribed in section 47a-23, the lessee or occupant neglects or refuses to quit”

then a complaint can be filed. Conn. Gen. Stat. § 47a-23a. The Notice to Quit (End) Possession

form issued informs the tenant that “[i]f you have not moved out of the premise by the date

indicated above, an eviction (summary process case) may be started against you” and is often

served by a Connecticut State Marshal. See JD-HM-007 16 Serving a Notice to Quit can result in

a tenant leaving the property without any further action by the landlord. Since the plaintiffs

concede that the government’s objection to not to have tenants actually removed from the

property is a justifiable action, the Executive Orders that do not allow service of a notice to quit

are reasonable and necessary.

        C. DUE PROCESS CLAIMS

           The plaintiffs’ Amended Complaint, p. 61, states that the “defendant’s conduct deprives

the plaintiffs of liberty and property without due process of law.” The plaintiffs claim

16
     https://www.jud.ct.gov/webforms/default.aspx?load_catg=Housing#searchTable. (A-62).


                                                       28
substantive and procedural due process violations. MIS, p. 18-19. The plaintiffs state that their

liberty interest protected by the Fourteen Amendment is based on the Due Process Clause itself

and the laws of Connecticut. MIS, p. 16. The plaintiff’s also claim a Due Process Clause

property interest violation.

       i.     The Due Process Claims Are Duplicative of The Takings Clause Claim.

        The court should not entertain due process claims that are duplicative of takings claims.

“The first problem with using substantive due process to do the work of the Takings Clause is

that we have held it cannot be done. ‘Where a particular Amendment ‘provides an explicit

textual source of constitutional protection’ against a particular sort of government behavior, ‘that

Amendment, not the more generalized notion of “substantive due process,’ must be the guide for

analyzing these claims.’ Stop the Beach Renourishment, Inc. v. Fla. Dep't of Envtl. Prot., 560

U.S. 702, 721 (2010)(plurality opinion)(internal citations and quotations omitted). The Second

Circuit found that due process claims that are duplicative of takings claims cannot be maintained.

The Due Process Clause cannot be used “[w]here a particular Amendment provides an explicit

textual source of a constructional protection against a particular government behavior.” Harmon

v. Markus, 412 fed. Appx. 420, 421 (2011). Cf, Wellswood Columbia, LLC v. Town of Hebron,

2013 WL 356619, at *4 (D. Conn. Jan. 29, 2013), on reconsideration in part, 2013 WL 5435532

(D. Conn. Sept. 30, 2013)(“due process claim is based on its Fifth Amendment claim that

Hebron effected a taking of the Property. This claim is repetitive of [plaintiff’s] takings claims

and must fail.”)

       ii.     Substantive Due Process Claim is Subsumed in the Procedural Due Process
               Claim

       In addition to seeking a preliminary injunction on the grounds that the Orders violate the

Contract Clause, constitute a taking, and deprive the plaintiffs of their right to procedural due



                                                 29
process, they also argue that the Orders violate their substantive due process rights. MIS, pp. 19-

20. The Court need not address this claim, as it is subsumed in the plaintiffs’ more particularized

allegations of violations of their liberty and property procedural due process rights, as well as

their other constitutional claims. “[W]here a specific constitutional provision prohibits

government action, plaintiffs seeking redress for that prohibited conduct in a § 1983 suit cannot

make reference to the broad notion of substantive due process.” Velez v. Levy, 401 F.3d 75, 94

(2d Cir. 2005) (citing Conn v. Gabbert, 526 U.S. 286, 293 (1999)). “[Plainitff’s] substantive due

process claim also fails as a matter of law because it is redundant and is subsumed within his

claim for violation of procedural due process.” Sweeney v. Enfield Bd. of Educ., 2016 WL

4435331, at *10 (D. Conn. Aug. 18, 2016)

       iii.    Procedural Due Process

       The plaintiffs allege that the Executive Orders violate procedural due process because the

Orders allegedly deprived them of a liberty and property interest without providing them with a

“legal or administrative process to contest [the Orders’] application to them.” Am. Compl. ¶ 59.

In other words, the plaintiffs are claiming that, as an example, when the Governor suspended the

issuance of notices to quit and service or return of summary process actions until August 22,

2020, he deprived them of their property and liberty by, at least temporarily, preventing them

from taking any action to regain their property from a renter who is delinquent on his or her rent

payment. As the plaintiffs correctly point out, procedural due process requires that before the

State may deprive plaintiffs of their liberty or property, it must “afforded [them] the process

[they were] due under the Constitution.” MIS, p. 16 (quoting Newton v. City of New York, 779

F.3d 140 (2dCir. 2015)). Thus, for the plaintiffs to prevail on their procedural due process claim,

they must demonstrate that the Orders were enacted without adequate process. This they cannot




                                                 30
do. Because the Orders are legislative as opposed to adjudicative in nature, there can be no due

process challenge, even if the plaintiffs had a cognizable liberty or property interest, which they

do not.

          The Fourteenth Amendment guarantees an individual due process of the law where the

state deprives an individual of a constitutionally protected liberty or property interest. Board of

Regents v. Roth, 408 U.S. 564, 569 (1972). “To succeed on a procedural due process claim, ‘a

plaintiff must first identify a property right, second show that the state has deprived him [or her]

of that right, and third show that the deprivation was effected without due process.’”

Progressive Credit Union v. City of New York, 889 F.3d 40, 51 (2d Cir. 2018) (quoting Local

342, Long Island Pub. Serv. Emps., UMD, ILA, AFL-CIO v. Town Bd. of Huntington, 31 F.3d

1191, 1194 (2d Cir. 1994)).           “As the parties asserting due process rights, plaintiffs bear

the burden of establishing that they had a legitimate property interest at stake.” MacFall v. City

of Rochester, 746 F. Supp. 2d 474, 481 (W.D.N.Y. 2010), aff'd, 495 F. App'x 158 (2d Cir. 2012).

          The “first step” in any due process claim is to “ask whether the claimant has a cognizable

property interest that has been jeopardized by governmental action.” Ganci v. New York City

Transit Auth., 420 F. Supp. 2d 190, 196 (S.D.N.Y.), aff’d, 163 F. App’x 7 (2d Cir. 2005). The

plaintiffs make conclusory allegations that their liberty and property interests have been violated

and cite to general principles of due process rights. However, the plaintiffs fail to cite any

specific case law that supports their claim that the Governor’s Executive Orders violated those

rights. Cf. Williamson v. Psychiatric Sec. Review Bd., 2014 WL 3956692, at *8 (D. Conn. Aug.

13, 2014) (denying a motion for preliminary injunction because inter alia the movants did not

“cite not a single case” in a comparable context supporting their claims).




                                                  31
        To the extent that the plaintiffs claim a property interest in the business of being a

landlord, that claim also is foreclosed. The Supreme Court has held that although a business’

assets are property, “business in the sense of the activity of doing business, or the activity of

making a profit is not property in the ordinary sense.” Coll. Sav. Bank v. Florida Prepaid

Postsecondary Educ. Expense Bd., 527 U.S. 666, 675 (1999). Elmsford Apt. Ass. V. Cuomo,

2020 WL 3498456 at * 16 (Governor Cuomo’s Executive Order that temporarily prohibits

landlords from initiating eviction proceedings until August 19, 2020, “does not deprive

Plaintiffs’ of their property rights.”)

        If the plaintiffs do not have a property right to initiating evictions prior to August 22,

2020, they clearly do not have a liberty interest. “Liberty interest protected by the Fourteen

Amendment may arise from two sources – Due Process Clause itself and the laws of the States.’

Eckert v. Grady, 2020 WL 3129478, at *7 (D. Conn. June 12, 2020)(citations omitted). The

plaintiffs state that they are not claiming “a cognizable liberty interest in obtaining actual

possession of their property through the judicial process (this Court obviously cannot prejudge if

any give summary process eviction action would result in judgment of possession).” MIS, p. 18.

The plaintiffs’ liberty claim appears to be the same as their property claim, ie., that they will

have to wait until August 22, 2020, to begin the statutory process of serving a notice to quit and

summary process evictions pursuant to Conn. Gen. Stat. §§ 47a-23, et seq. The

        Even if the plaintiffs could demonstrate the deprivation of a liberty and property interest,

their procedural due process claim nonetheless fails because “[o]fficial action that is legislative

in nature is not subject to the notice and hearing requirements of the due process clause.”

Interport Pilots Agency, Inc. v. Sammis, 14 F.3d 133, 142 (2d Cir. 1994). Rather, “constitutional

due process requirements apply only where the official action is ‘designed to adjudicate disputed




                                                  32
facts in particular cases.’” Id. (quoting United States v. Florida East Coast Ry. Co., 410 U.S.

224, 245 (1973)). As the Second Circuit noted, “‘[g]eneral statutes within the state power are

passed that affect the person or property of individuals, sometimes to the point of ruin, without

giving him a chance to be heard.’” Air Line Pilots Ass'n, Int'l v. Quesada, 276 F.2d 892, 896 (2d

Cir. 1960) (quoting Bi-Metallic Investment Co. v. State Board of Equalization of Colorado, 239

U.S. 441 (1915)).

        The Orders at issue in this case are plainly legislative in nature. They were enacted after

the Governor declared public health and civil preparedness emergencies, through a process

established by the General Assembly. Conn. Gen. Stat. §§ 28-9 and 19a-131a authorize the

Governor to declare a state of civil preparedness emergency and a public health emergency

respectively. The issuance of the Orders themselves was authorized by § 28-9. Subsection (b)(1)

permits the Governor to:

        modify or suspend in whole or in part, by order as hereinafter provided, any
        statute, regulation or requirement or part thereof whenever the Governor finds
        such statute, regulation or requirement, or part thereof, is in conflict with the
        efficient and expeditious execution of civil preparedness functions or the
        protection of the public health.

Conn. Gen. Stat. § 28-9(b)(1). “Any such order shall have the full force and effect of law upon

the filing of the full text of such order in the office of the Secretary of the State.” Id. In addition,

subsection (b)(7) grants the Governor the authority to “take such other steps as are reasonably

necessary in the light of the emergency to protect the health, safety and welfare of the people of

the state . . . .” Conn. Gen. Stat. § 28-9(b)(7). Thus, the General Assembly has provided a

process by which the Governor can effectively enact legislation during a civil preparedness or

public health emergency.




                                                   33
       The Orders are legislative and not adjudicatory in nature because they were designed to

apply to all renters and landlords “as a whole, rather than directed at the adjudication of a

particular factual dispute.” Baines v. Masiello, 288 F. Supp. 2d 376, 388 (W.D.N.Y. 2003);

O'Bradovich v. Vill. of Tuckahoe, 325 F. Supp. 2d 413, 430 (S.D.N.Y. 2004) (“The Village

parking ordinance was not designed to adjudicate disputed facts in particular cases, but was

instead a prospective rule announcing a new qualification for parking permits that would bind all

citizens in the future. Therefore, the Village's passage of the parking ordinance must be

considered legislative official action.”). As such, the Orders “cannot be challenged under the

procedural facet of the Due Process Clause.” Id; Six v. Newsom, 2020 WL 2896543, at *8 (C.D.

Cal. May 22, 2020) (“Plaintiffs' procedural due process claim appears to be that they were

entitled to some process before Governor Newsom imposed the Stay-at-Home Order. . . . But

governmental decisions which affect large areas and are not directed at one or a few individuals

do not give rise to the constitutional procedural due process requirements of individual notice

and hearing; general notice as provided by law is sufficient.”) (internal quotation marks

omitted).)

       However, should the Court conclude that the plaintiffs have been denied the temporary

use of their property and are entitled to a court process to regain the use of their property, the

Orders’ temporary suspension of serving notices to quit and serving or returning summary

process cases does not violate due process. “The fundamental requirement of a due process is

the opportunity to be heard at a meaningful time an in a meaningful manner.” Mathews v.

Eldredge, 424 U. S. 319, 334 (1976). Where a delay in obtaining a judicial determination is

alleged to infringe on due process, “the significance of such a delay cannot be evaluated in a

vacuum. In determining how long a delay is justified in affording a post-suspension hearing and




                                                  34
decision, it is appropriate to examine the importance of the private interest and the harm to this

interest occasioned by delay; the justification offered by the Government for delay and its

relation to the underlying governmental interest; and the likelihood that the interim decision may

have been mistaken.” Fed. Deposit Ins. Corp. v. Mallen, 486 U.S. 230, 242 (1988).

       In Emsford the court, in reviewing a due process claim challenging Governor’s Cuomo’s

Executive Order that delayed evictions until August 19, 2020, found that “the delay embodied

mandate does not deny the Plaintiffs a meaningful opportunity to be heard” and that plaintiffs

“Due Process claim fails as a matter of law.” Emsford Apt. Assoc. v. Cuomo, 2020 WL 3498456

at * 16. Here, in light of the State’s extraordinary interest in preventing a public health and

financial crisis from compounding into a homelessness crisis; the limited, temporary nature of

the delay; and the lack of harm to the plaintiffs due to the retention of their right to recover

unpaid rent, being required to wait until August 23, 2020, to initiate eviction proceedings is not a

violation of procedural due process.

       This is true under normal procedural due process analysis. However, these are not

normal times. Given the ravages of COVID-19, placing a temporary moratorium on the

plaintiff’s ability to begin eviction proceedings against tenants unable to pay their rent due to

disruptions caused by COVID-19, is not a “plain, palpable invasion of rights.” Jacobson, 197

U.S. at 31. Plaintiffs have not been permanently deprived of anything. They will be able to

resume eviction proceedings shortly. Additionally, the Orders have not in any way reduced the

amount of rent Plaintiffs are owed. Under those circumstances, the Orders due not violate

procedural due process. See, e.g., Prof'l Beauty Fed'n of California v. Newsom, 2020 WL

3056126, at *7 (C.D. Cal. June 8, 2020) (“Although the Stay at Home Order might effectively

prevent Plaintiffs from using their licenses to practice cosmetology, it does not deprive them of




                                                  35
those licenses. Thus, the Court finds that Plaintiffs have not met then burden to show that the

Stay at Home Order is “beyond all question, a plain, palpable invasion” of Plaintiffs' right to

procedural due process.” (emphasis in original)).

       iv.     Substantive Due Process

       As stated above, if the plaintiffs cannot meet the standard of a procedural due process

claim and as a result, they cannot meet the standard of a substantive due process claim. Even the

plaintiffs substantive due process claim is not resolved by the procedural due process claim, it

still fails. Due Process Clause of the Fourteenth Amendment provides “a guarantee of fair

procedure in connection with any deprivation of life, liberty, or property by a State.” The

substantive component of the Clause “protects individual liberty against ‘certain governmental

actions regardless of the fairness of the procedures used to implement them.’” Collins v. City of

Harker Heights, Texas, 503 U.S. 115, 261 (1992)(quoting Daniels v. Williams, 474 U.S. 327,

331 (1986).

       A state violates due process when its action “‘afford[s] those canons of decency and

fairness which express the notions of justice of English-speaking peoples’ . . . [and are] ‘so

rooted in the traditions and conscience of our people as to be ranked as fundamental.’” Rochin v.

California, 342 U.S. 165, 169 (1952) (quoting Malinski v. New York, 324 U.S. 401, 416-17

(1945) (opinion of Frankfurter, J.) “Substantive due process protects [individuals] against

governmental action that is arbitrary, conscience-shocking, or oppressive in a constitutional

sense, but not against government action that is ‘incorrect’ or ‘ill-advised” Gordon v. Nicoletti,

et al., 84 F. Supp. 2d 304, 312 (D.Conn. 2000)(citation omitted).

       The Supreme Court has consistently expressed great reluctance “to expand the concept of

substantive due process because guideposts for responsible decision making in this unchartered




                                                 36
area are scarce and open-ended . . . the doctrine of judicial restraint requires us to exercise the

utmost care whenever we are asked to break new ground in this field.” Collins v. City of Harker

Heights, 503 U.S. at 125. The Court must therefore “focus on the allegations in the complaint to

determine how [the plaintiff] describes the constitutional right at stake and what the

[government] allegedly did to deprive her of that right.” Id.

       The Governor’s Order to place a moratorium of evictions until August 22, 2020, during a

pandemic is not the type is of arbitrary, conscience-shocking, or oppressive action to establish a

constitutional liberty or property interest. The plaintiffs’ property has not been taken and as

stated supra, does not even rise to the level of a regulatory taking. “Where the right infringed is

not fundamental, the government regulation need only be reasonable related to a legitimate state

objective” to satisfy substantive due process. Bryant v. N.Y. State Educ. Dept, 692 F.3d 202, 217

(2d Cir. 2020).

       The Governor’s Orders, that work to keep people in their homes during a pandemic,

reasonable meets a legitimate state objective. The plaintiffs concede that “[m]aking it easier for

people to stay home during a pandemic is concededly a ‘significant public purpose.’” MIS, p.

23. “When faced with a society-threatening epidemic, a state may implement emergency

measures that curtail constitutional rights so long as the measure have at least some ‘real or

substantial relations’ to the public health crisis and are not ‘beyond all question, a plain, palpable

invasion of rights secured by fundamental law.” Amato v. Elicker, 3:20CV464, 2020 WL

2542788 * 10 (D. Conn. May 19, 2020). The Governor’s orders do not violate the plaintiffs’

substantive due process rights and as a result, the plaintiff cannot establish a clear and substantial

likelihood of success on the merits for this claim. The plaintiffs’ TRO motion based on due

process must be denied.




                                                  37
       D.      PLAINTIFFS HAVE NOT DEMONSTRATED IRREPARABLE HARM

        “[T]he Second Circuit has made clear that ‘a showing of irreparable harm is the single

most important prerequisite for the issuance of injunctive relief.’” FEI Hong Kong Co. Ltd. v.

GlobalFoundries, Inc., 2020 WL 1444956, at *2 (S.D.N.Y. Mar. 25, 2020) (“FEI”) (quoting

Faiveley Transp. Malmo AB v. Wabtec Corp., 559 F. 3d 110, 118 (2d Cir. 2009). Given the

importance of that showing, “[a] demonstration of irreparable injury by the party seeking relief is

an essential prerequisite to a temporary restraining order.” Id. (quotation marks omitted).

Plaintiffs have not come close to making that essential showing.

       To establish irreparable harm, the moving party must demonstrate a “continuing harm

which cannot be adequately redressed by final relief on the merits” and an injury that is “actual

and imminent,” not “remote nor speculative.” Kamerling v. Massanari, 295 F.3d 206, 214 (2d

Cir. 2002); Tucker Anthony Realty Corp. v. Schlesinger, 888 F.2d 969, 975 (2d Cir. 1989). In

addition, the harm must be an “injury for which a monetary award cannot be adequate

compensation.” Kamerling, 295 F.3d at 214 ; Jayaraj v. Scappini, 66 F.3d 36, 39 (2d Cir. 1995).

The U.S. Supreme Court has explained:

       [I]t seems clear that the temporary loss of income, ultimately to be recovered,
       does not usually constitute irreparable injury . . . . The key word in this
       consideration is irreparable. Mere injuries, however substantial, in terms of
       money, time and energy necessarily expended in the absence of a stay, are not
       enough. The possibility that adequate compensatory or other corrective relief
       will be available at a later date, in the ordinary course of litigation, weighs
       heavily against a claim of irreparable harm.

Sampson v. Murray, 415 U.S. 61, 90 (1974) (italics in original; internal quotation and footnote

omitted).

       The plaintiffs are not irreparable harmed. The Executive Orders do not remove the

requirement that tenants pay rent and it requires them to replenish their security deposits. As




                                                38
found in Elmsford, “the Order does not displace the civil remedies always available to landlords

seeking to recover costs of repairs or unpaid rent at the end of a lease term… The landlord can

collect all he is owed at the end of the day … when the courts are fully reopened. Elmsford, WL

3498456, at *14.

       E.      THE BALANCE OF EQUITIES AND THE PUBLIC INTEREST WEIGH
               HEAVILY AGAINST GRANTING THIS MOTION.

       Plaintiffs bear the burden to establish that the balance of the equities and the public

interest weigh in favor of the relief they demand. See, e.g., Metro. Taxicab Bd. of Trade v. City of

New York, 615 F.3d 152, 156 (2d Cir. 2010). “Where the government is the opposing party,”

these two factors “merge.” Jones v. Wolf, 2020 WL 1643857 at *13.

       The balance weighs heavily against this Court enjoining the Orders. There are few -- if

any -- circumstances where the state’s side of the balance would be stronger. A little over two

months ago, the Second Circuit noted the “dramatic challenge . . . presented [to government] by

COVID-19, a novel and easily transmitted viral disease that has prompted a rapid reorientation

of workplace practices and social life in support of public health.” Fed. Defs., 954 F.3d at 135.

At that time, “[t]he impact of this recent emergency . . . [wa]s just beginning to be felt” and the

court noted that “[i]ts likely course we cannot foresee,” while observing that “[p]resent

information strongly suggests . . . that it may be grave and enduring.” Id. That has regrettably

proven to be the case. Connecticut was in the midst of that emergency when the Governor issued

his first Executive Order on March 12, 2020 and the emergency continues.

       There is no dispute that the Governor has the primary constitutional responsibility to

protect people in Connecticut from the deadly threat COVID-19 poses. That threat is unlike any

other. Whereas smallpox—the disease at issue in Jacobson—was (and is) deadly, the world had

extensive experience with the disease and a vaccine had long been available. Jacobson, 197 U.S.



                                                 39
at 23–24. In contrast, COVID-19 is a “novel and easily transmitted” disease for which there is no

vaccine or universally accepted treatment. Fed. Defs., 954 F.3d at 135. Keeping individuals

from becoming homeless or doubling up in housing accommodations during a worldwide

pandemic is a public health concern and in the public interest. This is especially true in the

context of the national pandemic where coronavirus case nationally keep increases and

governments are having to re-close after attempting to open too quickly.

       Under these circumstances, the balance of the equities and the public interest weigh

heavily against this Court preliminarily undoing the Orders. The risk that plaintiffs’ claims will

“ultimately [be] determined to be unsuccessful [but] will have precipitated court action that

might needlessly have injured the public interest” militates strongly against granting this motion,

particularly where plaintiffs’ claimed harms do not “remotely compare to the injury to the” state

and its people that may come from hindering the state’s efforts to respond to this deadly disease.

Brody v Village of Port Chester, 261 F.3d 288 290–91 (2d Cir. 2001) (quotation marks omitted).

                                     CONCLUSION

       For the reasons set forth above, Defendants respectfully request that this Court deny

Plaintiffs’ Motion in its entirety without an evidentiary hearing.




                                                 40
      DEFENDANT

      NED LAMONT

      WILLIAM TONG
      ATTORNEY GENERAL

BY:   /s/ Maria C. Rodriguez__
      Maria C. Rodriguez (ct08946)
      Philip Miller (ct25056)
      Assistant Attorneys General
      Attorney General’s Office
      165 Capitol Avenue, 4th Floor
      Hartford, CT 06106
      Tel: (860) 808-5050
      Fax: (860) 808-5388
      Email: Mariac.rodriguez@ct.gov
      Email: Philip.Miller@ct.gov




 41
                                        CERTIFICATION

       I hereby certify that on July 10th, 2020, a copy of the foregoing was filed electronically.

Notice of this filing will be sent by e-mail to all parties by operation of the Court’s electronic

filing system. Parties may access this filing through the Court’s system.



                                                       /s/ Maria C. Rodriguez
                                                       Maria C. Rodriguez
                                                       Assistant Attorney General
                                                       Federal Bar No. ct08946
                                                       165 Capitol Avenue, 4th Floor
                                                       Hartford, CT 06106
                                                       Tel: (860) 808-5050
                                                       Fax: (860) 808-5388
                                                       Email: Mariac.rodriguez@ct.gov




                                                 42
